DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 05 May 2021, the following occurred:
claims 1-3, 5-10, 12-13, 16, and 20 were amended.
Claims 1-20 are pending.
	
Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20:	In the “replace” limitation, “one” appears to be an erroneous word. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rundell et al. (US 2011/0093445 A1), hereinafter Rundell, in view of Jones et al. (US 2009/0234671 A1), hereinafter Jones.

Claim 1:
A server computing system, comprising:
one or more processors;
[0029]:  "A computing engine includes a device, computer, or network-attached device or computer that provides computing power to manipulate the input from the input device…" which implies the existence of a processor.
memory configured for storing computing instructions; and
[0164]
a database of macro-based diagnoses, each macro-based diagnosis associated with one or more elements of an accession, and one or more specimens associated with the accession;
[0046], [0068], [0077], and [0081] disclose using macros; [0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0059]-[0060] disclose an accession with associated specimens while [0063] discloses details of the initial exam, including "disease names standardized codes", i.e., an initial diagnosis, which is provided by "user input command or indication". 
wherein the computing instructions, when executed on the server computing system, implement a process for generating pathology lab diagnoses, the process configured to:
[0050] and [0052] disclose "pathology report generation" rendering "a diagnosis"
provide a plurality of available diagnosis-based macro indicators to a client device, each diagnosis-based macro indicator associated with one of the macro-based diagnoses;
[0046], [0068], [0077], and [0081] disclose using macros, with [0077] disclosing macros for specific diagnoses, such as chronic gastritis and colon polyps.
receive a diagnosis-based macro indicator from the client device;
[0046], [0068], [0077], and [0081] disclose using macros; [0029] discloses a client device
retrieve an initial diagnosis including a macro-based diagnostic suggestion associated with the initial diagnosis from the database of macro-based diagnoses responsive to the diagnosis-based macro indicator;
[0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0077] provides an example of a macro being used to retrieve information which populates the fields of the template, (i.e. suggestion).
retrieve a Current Procedural Terminology (CPT) code 
[0077]-[0078] where the voice command/macro as in [0077] automatically populates the template, which as in [0078] can include billing codes as retrieved from a database (see [0078] and [0034]). Also see [0063]-[0064] and Figures 9 and 10.
transmit the initial diagnosis including the macro-based diagnostic suggestion to the client device;
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval such as that in [0060] including an initial diagnosis (diagnostic data, i.e. diagnostic suggestion). 
transmit the CPT code 
[0078] discloses “automatically import billing codes” which also in [0078] are “database entries” which as in [0034] are accordingly stored in a database. Therefore, their retrieval requires transmission from the database to the client device (such as [0029] “A computing engine includes a device…”) for inclusion in the template. Also see [0063]-[0064] and Figures 9 and 10.
receive an edited version of the initial diagnosis from the client device including changes to the macro-based diagnostic suggestion; and
[0013] and [0077] which discloses modifying a template and associated description (i.e. diagnostic suggestion).
store the edited version of the initial diagnosis including the macro-based diagnostic suggestion in the database of macro-based diagnoses for subsequent retrieval.
[0077] discloses storing the edited version with the associated descriptions (i.e. diagnostic suggestion) and [0076] discloses retrieving "templates" i.e., initial diagnoses

While Rundell does disclose retrieval and transmission of CPT codes as discussed above, and even discusses “disease names standardized codes” being inserted into a pathology report using “user input codes” (i.e. macros) ([0063]-[0064] and Figures 9 and 10), Rundell does not explicitly disclose retrieval and transmission of specifically ICD codes. However, Jones does disclose the retrieval and transmission of ICD codes, specifically:
retrieve an International Classification of Diseases (ICD) code associated with the initial diagnosis responsive to the diagnosis-based macro indicator; and transmit the ICD code to the client device to apply the ICD code to the initial diagnosis at a selection time of the diagnosis-based macro indicator;
[0104]-[0107], for example, disclose entering a diagnosis for a specimen by typing relevant control codes (i.e. macro). As in [0223]-[0229], Pathology Control Codes include an ICD code. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rundell with “retrieve an International Classification of Diseases (ICD) code associated with the initial diagnosis responsive to the diagnosis-based macro indicator; and transmit the ICD code to the client device to apply the ICD code to the initial diagnosis at a selection time of the diagnosis-based macro indicator” as disclosed by Jones. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rundell in order to associate the ICD code with the diagnosis (Jones:  [0227]).

Claim 2
the database of macro-based diagnoses is further configured to include associations to one or more pathologist users; and
[0033], [0056], [0076]
the process is further configured to:
receive the diagnosis-based macro indicator for a specific pathologist of the one or more pathologist users;
[0046], [0068], [0077], and [0081] disclose using macros; [0033], [0056], [0076] disclose pathologist-specific data
retrieve the initial diagnosis from the database of macro-based diagnoses responsive to the diagnosis-based macro indicator for the specific pathologist; and
[0046], [0068], [0077], and [0081] disclose using macros; [0033], [0056], [0076] disclose pathologist-specific data
store the edited version of the initial diagnosis with a relation to the specific pathologist.
[0033], [0056], [0076], with [0077] specifically disclosing storing

Claim 3:  Rundell discloses the system of claim 1. Rundell further discloses:
the database of macro-based diagnoses is further configured such that each macro-based diagnosis includes additional fields for additional information; and
[0046], [0068], [0077], and [0081] disclose using macros; [0034] discloses filling the fields with information; [0042], [0131]-[0133] disclose additional fields.
the process is further configured to:
retrieve the additional information from the database of macro-based diagnoses responsive to the diagnosis-based macro indicator; and
[0046], [0068], [0077], and [0081] disclose using macros; [0038]-[0039] disclose user codes to retrieve information; [0131]-[0133] disclose retrieving additional information for additional fields.
transmit the additional information to the client device.
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval of previous case history information…"

Claim 4:  Rundell discloses the system of claim 3. Rundell further discloses:
receive an edited version of the additional information for at least one of the additional fields;
[0013] and [0077] wherein this information consists of, for example, that in [0133]
and store the edited version of the additional information in the database of macro-based diagnoses for subsequent retrieval.
[0033], [0056], [0076], with [0077] specifically disclosing storing

Claim 5:  Rundell discloses the system of claim 4. Rundell further discloses:
the database of macro-based diagnoses is further configured to include associations to one or more pathologist users; and
[0033], [0056], [0076]
the process is further configured to:
receive the diagnosis-based macro indicator for a specific pathologist of the one or more pathologist users;
[0046], [0068], [0077], and [0081] disclose using macros; [0033], [0056], [0076] disclose pathologist-specific data
retrieve the initial diagnosis from the database of macro-based diagnoses responsive to the diagnosis-based macro indicator for the specific pathologist;
[0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0077] provides an example of a macro being used to retrieve information
retrieve the additional information from the database of macro-based diagnoses responsive to the diagnosis-based macro indicator for the specific pathologist;
[0046], [0068], [0077], and [0081] disclose using macros; [0038]-[0039] disclose user codes to retrieve information; [0131]-[0133] disclose retrieving additional information for additional fields.
store the edited version of the initial diagnosis with a relation to the specific pathologist;
[0033], [0056], [0076], with [0077] specifically disclosing storing
and store the edited version of the additional information with a relation to the specific pathologist.
[0033], [0056], [0076], with [0077] specifically disclosing storing

Claim 6:
Rundell discloses the system of claim 3, as discussed above.
	While Rundell does disclose the system of claim 3 including populating templates with billing codes using macros, as discussed above, Rundell does not specifically disclose the following limitations. However, Jones does disclose these limitations. Specifically:
the additional fields in the database of macro-based diagnoses include options for CPT codes and options for ICD codes.
[0179] discloses adding/editing CPT and ICD9 codes in a pathology lab management system. Also see [0184]-[0185] and [0189].
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rundell with “the additional fields in the database of macro-based diagnoses include options for Current Procedural Terminology (CPT) codes and options for International Classification of Diseases (ICD) codes” as disclosed by Jones. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rundell in order to associate the ICD9 code with the diagnosis (Jones:  [0227]) and "to edit billing information" (Jones:  [0179]).

Claim 7: 
A client computing system, comprising:
one or more processors; and
[0029]:  "A computing engine includes a device, computer, or network-attached device or computer that provides computing power to manipulate the input from the input device…" which implies the existence of a processor.
memory configured for storing computing instructions;
[0164]
wherein the computing instructions, when executed on the client computing system, implement a process for generating macro-based diagnoses from a database of macro-based diagnoses for a pathology lab, the process configured to:
[0050] and [0052] disclose "pathology report generation" rendering "a diagnosis" and [0046], [0068], [0077], and [0081] disclose using macros.
present a user interface to a user, the user interface including a diagnosis-based macro entry field for selection by the user of a diagnosis-based macro indicator from a plurality of available diagnosis-based macro indicators, each diagnosis-based macro indicator associated with one of the macro-based diagnoses;
[0046], [0068], [0077], and [0081] disclose using macros, with [0077] disclosing macros for specific diagnoses, such as chronic gastritis and colon polyps.
transmit a selected diagnosis-based macro indicator to a server;
[0046], [0068], [0077], and [0081] disclose using macros
receive at least an initial diagnosis including a macro-based diagnostic suggestion associated with the initial diagnosis from the server responsive to the transmission of the selected diagnosis-based macro indicator;
[0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0077] provides an example of a macro being used to retrieve information which populates the fields of the template, (i.e. suggestion).
receive a Current Procedural Terminology (CPT) code 
[0077]-[0078] where the voice command/macro as in [0077] automatically populates the template, which as in [0078] can include billing codes as retrieved from a database (see [0078] and [0034]).
pre-populate a diagnosis text box on the user interface with the macro-based diagnostic suggestion;
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval of previous case history information…" such as that in [0060] including an initial diagnosis (diagnostic data, i.e. diagnostic suggestion) which is pre-populated as in [0077].
populate a CPT code selection field 
[0078] discloses “automatically import billing codes” which also in [0078] are “database entries” which as in [0034] are accordingly stored in a database. Therefore, their retrieval requires transmission from the database to the client device (such as [0029] “A computing engine includes a device…”) for inclusion in the template.
enable the user to edit an entry in the diagnosis text box after it is pre-populated with the macro-based diagnostic suggestion.
[0013] and [0077] which discloses modifying a template and associated description (i.e. diagnostic suggestion).

While Rundell does disclose retrieval and transmission of CPT codes as discussed above, and even discusses “disease names standardized codes” being inserted into a pathology report using “user input codes” (i.e. macros) ([0063]-[0064] and Figures 9 and 10), Rundell does not explicitly disclose receiving and populating of specifically ICD codes. However, Jones does disclose the receiving and populating of ICD codes, specifically:
receive an International Classification of Diseases (ICD) code associated with the initial diagnosis responsive to the transmission of the selected diagnosis-based macro indicator; and populate an ICD code selection field with the received ICD code at a selection time of the selected diagnosis-based macro indicator;
[0104]-[0107], for example, disclose entering a diagnosis for a specimen by typing relevant control codes (i.e. macro). As in [0223]-[0229], Pathology 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rundell with “receive an International Classification of Diseases (ICD) code associated with the initial diagnosis responsive to the transmission of the selected diagnosis-based macro indicator; and populate an ICD code selection field with the received ICD code at a selection time of the selected diagnosis-based macro indicator” as disclosed by Jones. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rundell in order to associate the ICD code with the diagnosis (Jones:  [0227]).

Claim 8:  Rundell discloses the system of claim 7. Rundell further discloses:
the process is further configured to transmit the edited entry from the diagnosis text box to the server for storing in the database of macro-based diagnoses where it is available for subsequent retrieval.
[0077] discloses storing the edited version and [0076] discloses retrieving "templates" i.e., initial diagnoses

Claim 9:  Rundell discloses the system of claim 7. Rundell further discloses:
receive additional information from the server responsive to the selected diagnosis-based macro indicator;
[0046], [0068], [0077], and [0081] disclose using macros; [0038]-[0039] disclose user codes to retrieve information; [0131]-[0133] disclose retrieving additional information for additional fields.
pre-populate one or more additional text boxes on the user interface with the additional information; and
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval of previous case history information…"
enable the user to edit the one or more additional text boxes.
[0013] and [0077] wherein this information consists of, for example, that in [0133]

Claim 10:  Rundell discloses the system of claim 9. Rundell further discloses:
the process is further configured to transmit edited text in the one or more additional text boxes to the server for storing in the database of macro-based diagnoses where it is available for subsequent retrieval.
[0033], [0056], [0076], with [0077] specifically disclosing storing

Claim 11:  Rundell discloses the system of claim 9. Rundell further discloses:
the one or more additional text boxes include text boxes for microscopic text and comment text.
[0043], [0065], [0133], [0142] disclose comments; [0087], [0133], [0142] disclose microscopic exam findings

Claim 12:
Rundell discloses the system of claim 7, as discussed above.
	While Rundell does disclose the system of claim 7 including populating templates with billing codes using macros, as discussed above, Rundell does not specifically disclose the following limitations. However, Jones does disclose these limitations. Specifically:
the user interface is further configured to enable a user to:
add new CPT codes, ICD codes, or both to the CPT code selection field and the ICD code selection field; and
[0185]. Also see [0179], [0184], and [0189].
delete CPT codes, ICD codes, or both from the CPT code selection field and the ICD code selection field.
[0184] renders obvious the ability to delete a CPT code by specifying “In one embodiment, it is not possible to delete a CPT code…”
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rundell with "the user interface is further configured to enable a user to: add new CPT codes, ICD codes, or both to the CPT code selection field and the ICD code selection field; and delete CPT codes, ICD codes, or both from the CPT code selection field and the ICD code selection field" as disclosed by Jones. 
Rundell in order to associate the ICD9 code with the diagnosis (Jones:  [0227]) and "to edit billing information" (Jones:  [0179]).

Claim 13:
A computer-implemented method for generating pathology lab diagnoses, comprising:
on a client device:
[0029] see computing engine
presenting a user interface to a user, the user interface including: a macro entry field for selection by the user of a diagnosis-based macro indicator from a plurality of available diagnosis-based macro indicators, and one or more text boxes; and
[0044]-[0046] disclose an interface, [0046], [0068], [0077], and [0081] disclose using macros, with [0077] disclosing macros for specific diagnoses, such as chronic gastritis and colon polyps, which populate. [0076]-[0077] disclose standard templates with macros being used to fill out descriptions (i.e. text boxes).
transmitting the diagnosis-based macro indicator;
[0046], [0068], [0077], and [0081] disclose using macros
on a server:
[0029] discloses networked database/storage; [0054]-[0056]
storing a database of macro-based diagnoses, each macro-based diagnosis associated with one or more elements of an accession, and one or more specimens associated with the accession;
[0046], [0068], [0077], and [0081] disclose using macros; [0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0059]-[0060] disclose an accession with associated specimens while [0063] discloses details of the initial exam, including "disease names standardized codes", i.e., an initial diagnosis, which is provided by "user input command or indication".
receiving the diagnosis-based macro indicator from the client device;
[0046], [0068], [0077], and [0081] disclose using macros; [0029] discloses a client device
retrieving an initial diagnosis including a macro-based diagnostic suggestion associated with the initial diagnosis from the database of macro-based diagnoses responsive to the diagnosis-based macro indicator; and
[0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0077] 
retrieving a Current Procedural terminology (CPT) code 
[0077]-[0078] where the voice command/macro as in [0077] automatically populates the template, which as in [0078] can include billing codes as retrieved from a database (see [0078] and [0034]).
transmitting the CPT code 
[0078] discloses “automatically import billing codes” which also in [0078] are “database entries” which as in [0034] are accordingly stored in a database. Therefore, their retrieval requires transmission from the database to the client device (such as [0029] “A computing engine includes a device…”) for inclusion in the template.
transmitting the initial diagnosis including the macro-based diagnostic suggestion; and
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval of previous case history information…" such as that in [0060] including an initial diagnosis (diagnostic data, i.e. diagnostic suggestion).
on the client device:
[0029] see computing engine
receiving the initial diagnosis including the macro-based diagnostic suggestion;
[0055] discloses databases for form entries, wherein these entries include diagnostic data which is also referred to as "historical case information" ([0060], [0063]-[0064]); [0077] provides an example of a macro being used to retrieve information which populates the fields of the template, (i.e. suggestion).
receiving the CPT code 
[0077]-[0078] where the voice command/macro as in [0077] automatically populates the template, which as in [0078] can include billing codes as retrieved from a database (see [0078] and [0034]).
pre-populating at least one of the one or more text boxes on the user interface with information including the macro-based diagnostic suggestion;
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval of previous case history information…" such as that in [0060] including an initial diagnosis (diagnostic data, i.e. diagnostic suggestion). [0077] specifically discloses populating templates with descriptions for diagnoses using macros (i.e. diagnostic suggestions).
populating a CPT code selection field 
[0078] discloses “automatically import billing codes” which as also in [0078] are “database entries” which as in [0034] are accordingly stored in a database. [0029] “A computing engine includes a device…”) for inclusion in the template.
enabling the user to edit the pre-populated one or more text boxes.
[0013] and [0077]

While Rundell does disclose retrieval and transmission of CPT codes as discussed above, and even discusses “disease names standardized codes” being inserted into a pathology report using “user input codes” (i.e. macros) ([0063]-[0064] and Figures 9 and 10), Rundell does not explicitly disclose retrieving, transmitting, receiving, and populating of specifically ICD codes. However, Jones does disclose the retrieving, transmitting, receiving, and populating of ICD codes, specifically:
retrieving and an International Classification of Diseases (ICD) code associated with the initial diagnosis responsive to the diagnosis-based macro indicator; transmitting the ICD code; receiving the ICD code; and populating an ICD code selection field with the received ICD code at a selection time of the diagnosis-based macro indicator;
[0104]-[0107], for example, disclose entering a diagnosis for a specimen by typing relevant control codes (i.e. macro). As in [0223]-[0229], Pathology Control Codes include an ICD code, thereby populating the ICD code in the pathology report.

Rundell with “retrieving and an International Classification of Diseases (ICD) code associated with the initial diagnosis responsive to the diagnosis-based macro indicator; transmitting the ICD code; receiving the ICD code; and populating an ICD code selection field with the received ICD code at a selection time of the diagnosis-based macro indicator” as disclosed by Jones. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rundell in order to associate the ICD code with the diagnosis (Jones:  [0227]).

Claim 14:  Rundell discloses the method of claim 13. Rundell further discloses:
the pre-populated at least one of the one or more text boxes include a diagnosis text box and is pre-populated with the initial diagnosis.
[0030]:  "the computing engine may read values from one or more databases and/or outside information stores." where "the computing engine" is a client device, as defined in [0029]; [0061]:  "The log also allows automatic retrieval of previous case history information…" such as that in [0060] including an initial diagnosis

Claim 15:  Rundell discloses the method of claim 14. Rundell further discloses:
enabling the user to customize the initial diagnosis in the diagnosis text box.
[0013] and [0077]

Claim 16:  Rundell discloses the method of claim 15. Rundell further discloses:
transmitting the customization of the initial diagnosis from the client device to the server and storing a customized diagnosis in the database of macro-based diagnoses.
[0077] discloses storing the edited version

Claim 17:  Rundell discloses the method of claim 13. Rundell further discloses:
the pre-populated one or more text boxes include text boxes for microscopic text and comment text.	
[0043], [0065], [0133], [0142] disclose comments; [0087], [0133], [0142] disclose microscopic exam findings

Claim 18:  Rundell discloses the method of claim 17. Rundell further discloses:
enabling the user to customize the microscopic text and the comment text.
[0013] and [0077] wherein this information consists of, for example, that in [0133]

Claim 19:  Rundell discloses the method of claim 18. Rundell further discloses:
transmitting the customization of the microscopic text and the comment text from the client device to the server and storing the customized entries in the database of macro-based diagnoses.
[0013] and [0077] discloses storing the edited version; [0029] discloses a client device; [0029], [0054]-[0056] disclose networked database/storage

Claim 20:
Rundell discloses the method of claim 13, as discussed above.
	While Rundell does disclose the method of claim 13 including populating templates with billing codes using macros, as discussed above, Rundell does not specifically disclose the following limitations. However, Jones does disclose these limitations. Specifically:
the user interface is further configured to enable the user to:
add new CPT codes, ICD codes, or both to the CPT code selection field and the ICD code selection field;
[0185]. Also see [0179], [0184], and [0189].
delete CPT codes, ICD codes, or both from the CPT code selection field and the ICD code selection field; and
[0184] renders obvious the ability to delete a CPT code by specifying “In one embodiment, it is not possible to delete a CPT code…”
replace previously populated CPT codes, previously populated ICD codes, or both from the one CPT code selection field and the ICD code selection field.
[0179], [0184]-[0185], and [0189].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rundell with "the user interface is further configured to enable a user to: add new CPT codes, ICD codes, or both to the CPT code selection field and the ICD code selection field; delete CPT codes, ICD codes, or both from the CPT code selection field and the ICD code selection field; and replace previously Jones. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rundell in order to associate the ICD9 code with the diagnosis (Jones:  [0227]) and "to edit billing information" (Jones:  [0179]).

Response to Arguments
Regarding 102/103, as a result of applicant’s amendments the rejection of claims 1-5, 7-11, and 13-19 under 35 U.S.C. 102 has been withdrawn, and claims 1-20 are now rejected under 35 U.S.C. 103 as being unpatentable over Rundell et al. (US 2011/0093445 A1), hereinafter Rundell, in view of Jones et al. (US 2009/0234671 A1), hereinafter Jones. 
Applicant argues the cited [0077] and [0078] of Rundell should be interpreted in the context of Figure 1B, with which the examiner largely agrees. Applicant argues the example provided in [0077] of Rundell corresponds to “a gross examination of a tissue,” ultimately arguing this step is different than diagnosis. Applicant cites to [0087] of Rundell as disclosing diagnosis to support this interpretation of the disclosure of [0077] and the step of diagnosing being separate, and argues that “a technician performing a gross examination of a tissue does not make a diagnosis.”
The examiner respectfully disagrees. While applicant argues this gross examination would ordinarily be performed by a technician and therefore not include a diagnosis, the disclosure of Rundell directly contrasts applicant’s assertion. While [0077] does explicitly pertain to “a gross examination of a tissue,” the preceding [0076] establishes the context of a 
Applicant further argues that the CPT codes are not transmitted to a client device “at a selection time of the diagnosis-based macro indicator.” Similarly, applicant argues Rundell does not disclose insertion of billing codes “at a selection time of the diagnosis-based macro indicator.” However, the examiner considers the disclosure of Randall, particularly [0077]-[0078], to disclose just that, as discussed above. In short, a diagnosis-based macro populates a template with information that can include billing codes which are specifically CPT codes.
Applicant further argues Rundell does not disclose ICD codes, with which the examiner agrees. However, Rundell does disclose “disease names standardized codes” being inserted into a pathology report using “user input codes” (i.e. macros) ([0063]-[0064] and Figures 9 and 10). The examiner relies on the combination of Rundell in view of Jones, with Jones explicitly disclosing ICD codes being inserted into a report using “control codes” (i.e. macros) ([0104]-[0107] and [0223]-[0229]), as discussed in the corresponding rejections above.
Applicant argues claims 2-5 are allowable for their dependence on claim 1. The examiner respectfully disagrees, as discussed above.
Applicant argues claims 7 and 13 are allowable for Rundell’s lack of disclosure of each amended claim limitation. As discussed above in the corresponding rejections, and as discussed 
Applicant lastly argues that claims 6, 12, and 20 are allowable for their dependence from claims 1, 7, and 13, respectively. The examiner respectfully disagrees, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626